Holcomb, J.
(dissenting) — The statute protecting title to personal property, while passed long before the present statute defining larceny, is as much a continuing positive law as if they had been passed in the same act. Had the statute protecting the title to personal property been enacted at the same time, or after, the statute defining larceny, there would be no question but that they would be construed together, and that the statute protecting title to personal property would apply in this case.
I therefore dissent.